Citation Nr: 1752208	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-05 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to an extension from September 2, 2010 to January 23, 2011, and from April 1, 2011 to May 2, 2011, for temporary total rating based on post-surgical convalescence under 38 C.F.R. § 4.30 (2017).

2.  Entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30 (2017) for a surgery performed January 24, 2011 on a right knee.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

A February 2014 VA Form 9, substantive appeal, reflected the Veteran's desire to participate in a hearing before a member of the Board.  However, in September 2015 correspondence, the Veteran withdrew the hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d), (e) (2017).


FINDINGS OF FACT

1.  From September 2, 2010 to January 23, 2011, and from April 1, 2011 to May 2, 2011, the Veteran's right knee disability did not manifest severe postoperative residuals.

2.  The Veteran underwent surgery for his service-connected right knee disability on January 24, 2011 and required convalescence for a period of three months.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an extension from September 2, 2010 to January 23, 2011, and from April 1, 2011 to May 2, 2011, for a temporary total rating based on post-surgical convalescence have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.29, 4.30 (2017).  

2.  The criteria for entitlement to a temporary total convalescence rating for a surgery performed January 24, 2011 on a right knee have been met for a period extending to March 31, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.29, 4.30 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Entitlement to a temporary total convalescence rating is warranted if treatment of a service-connected disability results in: (1) surgery necessitating at least one month of post-operative convalescence; (2) surgery with severe post-operative residuals such as incomplete healed surgical wounds, therapeutic immobilization of a one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a).  This rating may be assigned effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.

In this case, the Veteran has asserted that a 38 C.F.R. § 4.30 rating should be assigned for the entire period from July 19, 2010 until May 2, 2011, as indicated in his June 2012 Notice of Disagreement.  

First, the Board will discuss the periods from September 2, 2010 to January 23, 2011, and from April 1, 2011 to May 2, 2011.  The Board finds that an extension of a temporary total convalescence rating is not warranted during these time periods.  The provisions of 38 C.F.R. § 4.30 allow for an extension of one to three months, beyond the initial three months.  See 38 C.F.R. § 4.30(a).  Extensions of one or more months up to six months beyond the initial six months period may be made only under 38 C.F.R. § 4.30(a)(2) or (3).  38 C.F.R. § 4.30(b).

During the relevant period of time, the Veteran was not suffering from severe postoperative residuals.  The evidence of record reflects that, following his first surgery, the Veteran was ordered to undergo physical therapy 1-3 times a week for 3-4 weeks.  Follow-up treatment records indicate that the Veteran's knee required aspiration in September 2010, but otherwise he was ordered to use a compression bandage and ice for swelling and pain.  See e.g., August 2010 Progress Report; September 2010 Progress Report.  

Regarding the time period from April 1, 2011 to May 2, 2011, the Board also finds that extension for a temporary total rating due to convalescence is not warranted.  The Board notes that the Veteran was again doing physical therapy during this time period.  Notably, on April 29, 2011, the Veteran indicated that his right knee was feeling a lot better.  Furthermore, review of the record does not indicate that the Veteran experienced severe postoperative residuals such as the necessity for continuous use of a wheelchair or crutches (regular weight-bearing prohibited) during this time period.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against entitlement to an extension from September 2, 2010 to January 23, 2011, and from April 1, 2011 to May 2, 2011, for a temporary total rating based on post-surgical convalescence under 38 C.F.R. § 4.30.

Nevertheless, the Board separately finds that a temporary total rating based on convalescence is warranted from January 24, 2011 to March 31, 2011.  The Veteran underwent a second knee surgery on January 24, 2011.  A February 2011 VA examination indicates that eight days following surgery, the Veteran's weight bearing was limited to 50 feet.  He was required to use a wheelchair and walker for mobility for four weeks until his next postoperative follow-up appointment.  It therefore appears that the Veteran's convalescence lasted into March of 2011.

For the foregoing reasons, the Board finds that entitlement to a temporary total rating based on post-surgical convalescence is warranted from January 24, 2011 to March 31, 2011.  To this extent, the appeal is granted.


ORDER

An extension from September 2, 2010 to January 23, 2011, and from April 1, 2011 to May 2, 2011, for temporary total rating based on post-surgical convalescence under 38 C.F.R. § 4.30 following, is denied.

Entitlement to a temporary (60 day) total convalescence rating under 38 C.F.R. § 4.30 (2017) for a surgery performed January 24, 2011 on a right knee, is granted for the period lasting until March 31, 2011, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


